DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's amendment and remarks filed on 02/16/2022 are acknowledged.
Claims 57 and 69-82 are pending. 

3. Applicant’s election without traverse of the invention of Group VII (drawn to a method of treating or preventing an inflammatory disease in a subject comprising administering an anti-PD-L1 antibody) in the reply filed on 02/16/2022 is acknowledged.  All presently pending claims read on the elected invention.



4. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5. Claims 57, 69-75 and 82 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  

The inventors are not in possession of the claimed method, because the inventors are not in possession of an anti-PD-L1antibody generically recited in claims 57, 69-75 and 82.


that specifically binds to human PD-L1; 
wherein the antibody exhibits at least one of the following properties:
(a) binds to human PD-L1 with a KD of 1x10-7M or less; 
(b) increases T-cell proliferation in an MLR assay; 
(c) increases interferon-gamma production in an MLR assay; or 
(d) increases IL-2 secretion in an MLR assay.

The claimed genus of antibodies is defined solely by their functional properties, without imposing any limitations on their structure.  

The specification discloses 10 monoclonal antibodies (3G10, 12A4, 10A5, 5F8, 10H10, 1B12, 7H1, 11E6, 12B7, and 13G4) which specifically bind to human PD-L1 (Examples 3-6).  These antibodies bound human PD-L1 with KD ranging from about 0.5 x10-9M to about 6 x10-9M (Tables 2 and 3 at p. 98).  The amino acid sequences of seven of these antibodies (3G10, 12A4, 10A5, 1B12, 7H1, 11E6, 12B7, 13G4) are recited in claims 76-81.  Seven of these antibodies, including six of the antibodies recited in claims 76-81, were tested in an MLR assay and found to increase T-cell proliferation and interferon-gamma production (Example 7 at p. 101-102, and Figs. 39-40).  One antibody (10A5) was also tested for, and found to increase, IL-2 secretion (Fig. 39D).

The amino acid sequences of the CDR regions of the disclosed anti-PD-L1 antibodies are differ from each other (see the Sequence Listing), as well as from other presently known anti-PD-L1 antibodies, such as atezolizumab (see e.g. SEQ ID NOS: 20 and 21 disclosed in US 20150210772), durvalumab (SEQ ID NOS: 1 and 2 in US 20170306025), and avelumab (SEQ ID NOS: 24 and 25 in US 20140341917).

id.), i.e. repertoires of antibodies to the same epitope differ greatly between individuals. Abdiche et al. (2016) characterized epitope diversity of mAbs obtained by chicken or mouse immunization and by phage display. Some epitopes were recognized by both chicken and mouse mAbs, while some were chicken-specific or mouse-specific, with chicken antibodies covering a broader range of epitopes (e.g. p. 265-270). Each epitope could be recognized by mAbs having unrelated CDR sequences (e.g. p. 268 and Figs. 3 and 4). Konitzer et al. (2017) generated 694 mAbs against GIPR by chicken immunization, 462 of which had unique sequences. When 40 chicken and 5 rodent anti-GIPR mAbs were tested by cross-competition they formed 5 epitope clusters, each containing from 6 to 12 unique mAbs. Ferrara et al. describe a method for generating polyclonal pools of antibodies by combining phage and yeast display. Applied to ubiquitin, the method generated 107 distinct HCDR3 clusters (groups which differ by no more than one amino acid from the commonest HCDR3). For eight other targets, the numbers of unique HCDR3 clusters ranged from 74 to 460 (p. 33-35). Parola et al. (2018) teach that combining antibody display with high-throughput sequencing makes it possible to isolate a greater variety of epitope-specific mAbs than ‐ErbB2 mAb with improved affinity. While those skilled in the art are aware of the extensive allelic variation of germline antibody gene segments in the human population, the present knowledge underestimates the extent of genetic diversity, as novel alleles are continually being identified (Boyd et al. (2016); e.g. p. 105-107).  Furthermore, antibodies can compete for antigen binding even when they do not bind overlapping epitopes, e.g., through steric hindrance or via induced structural changes in the bound antigen (e.g. Damschroder et al. 2004; see p. 998-999).  Accordingly, the instant claims encompass a genus of antibodies with an extremely broad variety of CDR sequences. 

The written description requirement for a claimed genus may be satisfied either through sufficient description of a representative number of species, or by disclosure of relevant, identifying characteristics, i.e., structure or other properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics. MPEP 2163(II)(A)(3)(a)(ii).

A "representative number of species" means that the species which are adequately described are representative of the entire genus.  For inventions in an unpredictable art, written description of a genus which embraces widely variant species must adequately reflect the structural diversity of the claimed genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. MPEP 2163(II)(A)(3)(a)(ii).

As amply demonstrated by the references cited above, it is impossible for the skilled artisan to even estimate the size of the genus of possible CDR sequences of antibodies which can bind to the same epitope or compete for binding with the specified antibody, let alone visualize or recognize the identity of such sequences. As such, the outer boundary of the claimed genus is unknown, both in terms of size and structural diversity.  Thus, neither applicant’s disclosure nor the knowledge in the art allows the skilled artisan to predict the undisclosed members of the genus.  Accordingly, the 

Next, we address whether there is a known or disclosed correlation between the recited functions of binding to or competing for an epitope, and the structural features which must be possessed by antibodies to accomplish these functions.  The specification does not disclose such correlation, and the teachings of the references cited above make it abundantly clear that at the present state of the art the skilled artisan cannot visualize or recognize the vast genus of possible CDR sequences which would endow an antibody with the recited properties.  It is impossible for the skilled artisan to know in perfect detail the physiological and genetic backgrounds of all immune systems capable of producing antibodies, nor their prior immunological exposure.

Van Regenmortel (2018) highlights the difficulties inherent in immunological “inverse problems,” which start with the result (e.g. binding to an epitope) and then try to guess the multiple causes (i.e. structures) that could have produced it.  According Van Regenmortel, the extent of the immune system degeneracy, including the ability of numerous different antibodies and T cell receptors to bind to the same epitope, is still underappreciated.  Kanyavuz et al. (2019) review unconventional strategies of diversifying the repertoire of human antibodies far beyond that generated by VDJ recombination and somatic mutations, which include insertion of large amino acid sequences, post-translational modifications, conformational heterogeneity and use of nonprotein cofactors.  Examples include an insertion of 98 amino acids from LAIR1 into the VH region; a different LAIR1-containing antibody with a camel-like structure lacking CH1 and the entire light chain; and insertions of 100–1,000 nucleotides from other chromosomes into the elbow region (p. 356).  Additionally, about 2% of circulating B cells contain in-frame insertions or deletions of 3 to 33 nucleotides in the V regions, mostly in the CDRs but also in the framework (p. 357).  Another diversification strategy is a global reconfiguration of the Fab region, as exemplified by human anti-HIV-1 antibody 2G12.  Its Fabs form a tight side-by-side dimer resulting from mutations which 

The difficulty of accounting for all types of antibody structures capable of binding a specific epitope is further compounded by inter-species differences, as well as by the potential of synthetic and other specialized antibody display libraries.  For example, Conroy et al. (2017) review the broad variety of vertebrate antibody structures and mechanisms of generating antibody diversity.  While repertoire of a species may comprise billions of paratopes, interspecific differences provide access to novel structural features (p. 14-16).  Camelid VHH have a higher rate of hypermutation and cysteine usage, creating greater sequence and length diversity of CDRH1 and CDRH2.  Shark VNAR is the most distant evolutionarily from mammalian antibodies, and display technologies have been successfully applied to select specific binders from VNAR libraries.  Chicken utilize gene conversion and cysteine incorporation for creating enormous repertoire diversity, the latter resulting in intra- and inter-CDR disulfide bonds creating “mosaic” CDRs.  Ultra-long CDRH3 of cow antibodies present unique paratope topology containing disulfide-bonded mini-folds (p. 14-16).  Sheehan et al. (2015) review the diverse types of libraries used in antibody display systems which differ in repertoires and allow selection of specialized types of antigen-specific antibodies.  Naïve libraries have the diversity of the antigen-unbiased variants, while immune libraries are enriched for antigen-reactive variants of affinity matured VH and VL, which allows significantly more unique mAbs to be isolated by phage library than by hybridoma screening. Synthetic libraries designed to obtain specific immunogenetic profiles for a variety of purposes have been developed.
 
The above examples clearly demonstrate the absence of a known correlation between the ability of an antibody to perform a certain function and the structure of antibodies possessing this function.

, nor is there a known or disclosed correlation between function and structure, and so the specification fails to satisfy the written description requirement of the first paragraph of 35 U.S.C. 112 (pre-AIA ).



6. Claims 57 and 69-82 are e rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not provide a sufficient enabling description of a method of treating or preventing an inflammatory disease by administering an anti-PD-L1 antibody possessing the recited properties, or comprising the recited SEQ ID Numbers.

Claim 57 specifies that the anti-PD-L1 antibody increases T-cell proliferation, IFN-γ production, and IL-2 secretion.

As noted in section 5 above, most of the anti-PD-L1 antibodies identified by their constituent amino acid sequences (claims 76-81) were actually demonstrated to possess some of all of these properties (Example 7 at p. 101-102 of the specification).

One of skill in the art is aware that T-cell proliferation is associated with immune activation, and that IFN-γ and IL-2 are Type 1 (pro-inflammatory) cytokines.  See, for example, Seko et al. (2006; e.g. the Abstract), and Price (2003; e.g. the Abstract).  In fact, according to Skurkovich et al. (2005; e.g. the Abstract), antagonistic antibodies against IFN-γ “brought improved and often striking results in the treatment of various T-

Therefore, the increase in T-cell proliferation, IFN-γ production and IL-2 secretion caused by administration of anti-PD-L1 antibody recited in present claims would almost certainly exacerbate, rather than treat, inflammatory disease.  Based on this knowledge, the skilled artisan would reasonably conclude that administration of the antibody to patients suffering from inflammatory diseases would most likely be harmful, and as such undue.



7. The following is noted regarding potential issues of double patenting:

Commonly assigned US Patents No. 9580507, 9580505, 9273135 (cited on IDS), 9102725 (cited on IDS), 8383796 (cited on IDS), and 7943743 (cited on IDS) claim or recite anti-PD-L1 antibodies which comprise the same amino acid sequences as recited in the instant claims.  Of these, US Patents No. 9273135 and 9102725 claim methods of enhancing immune response in a subject  comprising administering one of the specified anti-PD-L1 antibodies.  The claims of these patents are deemed to neither anticipate the instant claims nor make them obvious, because the population of patients in need of immune response enhancement is distinct from the population of patients afflicted with an inflammatory disease.  See section 6 above.



8. Conclusion: no claim is allowed.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644